Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered and are deemed to be persuasive, consequently, the prior art rejections have been withdrawn, and the amendment(s) further distinguish over the closest the prior art.
Claim Objections
Claim 16 is objected to because of the following informalities:  In Line 4, the recitation of,”90% chord” should recite, “a 90% chord” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 16, the recitation of, “the thickness value” in Line 4 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a 
	Regarding Claim 17, the recitation of, 
“the thickness value” in Line 1 lacks antecedent basis. 
“90% chord” in Line 2 is unclear if this is the same one previously recited in Claim 16 Line 4. For the purposes of prior art examination, the recitation is considered to mean the same one.
Regarding Claim 18, the recitation of, “the 90% chord position” in Line 12 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a 
Regarding Claim 19, the recitation of, “a 100% chord position” in Line 2 is unclear if this is the same one previously recited in Claim 18 Line 10. For the purposes of prior art examination, the recitation is considered to mean the same one.
Claims 17 and 19-22 are also rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sabbir Hasan/Examiner, Art Unit 3745